DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28, line 2: It is the Examiner’s position that the term “the PCC” should be amended to--a PCC--to correct an antecedent basis issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnock (US 6,925,361; reference of record) in view of Recio et al. (US 2015/0236510; “Recio”; reference of record).
Regarding claim 21, Sinnock teaches a consumer node (24) within a power grid (figure 1), comprising:
a grid connector (connecting households 24 with neighborhood controller 20) to couple to a power grid (14) at a point of common coupling (coupling point of controller 20 with households 24);
a local energy store (22B-22H) on a consumer side of the PCC downstream from a grid meter (39 within 18A) on a grid side of the PCC, the grid meter to measure power delivered by the power grid for a utility to charge a consumer (24) for the power delivered (Col. 5, lines 26-58 teach measuring various parameters, including load power demand and consumption, and determining how much to charge the consumer based on market price for electricity.), the local energy store (22) to store power from a local energy source (12A-12G) that generates direct current (DC) power; and

Sinnock fails to teach the power converter generating reactive power to adjust a ratio of real power to reactive power as seen at the PCC.
However, it is well-known to those of ordinary skill in the art to control a ratio of real and reactive power in residential neighborhoods to increase efficiency of a power grid. For example, see paragraphs [0068]-[0073] of Recio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the ratio of real and reactive power in the household configuration of Sinnock because such a modification would have been merely implementing a well-known power flow control technique that would increase efficiency of the power grid of Sinnock.
As for claims 22-25, Sinnock teaches wherein the local energy source comprises a solar power system at a customer premises (col. 3, lines 35-37);
wherein the local energy store (22) comprises a battery (col. 4, lines 26-28);
wherein the power converter is further to charge the local energy store from power provided by the power grid (Col. 7, lines 8-11);
wherein the power converter is further to charge the local energy store from power provided by the local energy source (Col. 7, lines 8-11).
As for claim 26, Sinnock modified by Recio teaches wherein the power converter is to generate the ratio of real power to reactive power to provide grid support from the 
As for claim 27, Sinnock teaches a local meter (49) on the consumer side of the PCC, downstream from the grid meter, the local meter to monitor local power demand and local energy generation on the consumer side of the PCC (Col. 7, lines 15-46).
As for claim 28, Sinnock teaches a power grid system (figure 1), comprising:
a local energy source (12A-12G) on a consumer side of a PCC (coupling point of controller 20 with households 24) downstream from a grid meter (39 within 18A) on a grid side of the PCC, the grid meter to measure power delivered by a power grid (14) for a utility to charge a consumer (24) for the power delivered (Col. 5, lines 26-58 teach measuring various parameters, including load power demand and consumption, and determining how much to charge the consumer based on market price for electricity.), the local energy source (22) to generate direct current (DC) power;
a local energy store (22B-22H) on the consumer side of the PCC downstream from the grid meter (39), the local energy store (22) to store power from the local energy source (12); and
a control node (e.g. 16B-18B) coupled to the local energy source (e.g. 12A) and the local energy store (e.g. 22B), the control node including
a grid connector (connecting households 24 with neighborhood controller 20) to couple to the power grid at the PCC;
a power converter (e.g. 16B) on the consumer side of the PCC downstream from the grid meter (39 within 18A) to transfer energy in the local energy store (e.g. 22B) to the PCC (Col. 7, lines 8-11).

However, it is well-known to those of ordinary skill in the art to control a ratio of real and reactive power in residential neighborhoods to increase efficiency of a power grid. For example, see paragraphs [0068]-[0073] of Recio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the ratio of real and reactive power in the household configuration of Sinnock because such a modification would have been merely implementing a well-known power flow control technique that would increase efficiency of the power grid of Sinnock.
As for claims 29-32, Sinnock teaches wherein the local energy source comprises a solar power system at a customer premises (col. 3, lines 35-37);
wherein the local energy store (22) comprises a battery (col. 4, lines 26-28);
wherein the power converter is further to charge the local energy store from power provided by the power grid (Col. 7, lines 8-11);
wherein the power converter is further to charge the local energy store from power provided by the local energy source (Col. 7, lines 8-11).
As for claim 33, Sinnock modified by Recio teaches wherein the power converter is to generate the ratio of real power to reactive power to provide grid support from the local energy store to the power grid (See para. [0068]-[0073] of Recio. This functionality is added to the power converter and energy store of Sinnock).

Regarding claims 35-40, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 21-26.

Conclusion
The prior art made of record and not relied upon teach local power sources with real/reactive power control of power provided to/from a power grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        January 21, 2022